Citation Nr: 0031778	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
arthrotomy and relaxation, lateral and internal cruciate 
ligaments, right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service connection right 
knee postoperative arthrotomy and relaxation, lateral and 
internal cruciate ligaments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1976 to 
June 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1997 and July 1998 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO). 


REMAND

A videoconference was conducted before the Board in September 
2000.  During the hearing, a 3-page private medical document 
was discussed and partially read into the record.  The 
appellant and his representative contend that this document 
supported the appellant's claim for service connection for a 
left knee disability claimed as secondary to a service 
connected right knee disability.  This document was not 
associated with the claims folder.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The appellant should submit a copy of 
the private medical evidence from Dr. W. 
which was discussed during the hearing 
before the Board in September 2000.

2.  The veteran is informed that if he 
has relevant evidence, that evidence must 
be submitted by him to the RO.  If he 
claims that a doctor told him that there 
is a relationship between the two 
disabilities, that evidence must be 
submitted by him.

3.  The RO should comply with the new law 
regarding the duty t assist.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


